Citation Nr: 1543336	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for middle/lower back pain.
 
2.  Entitlement to service connection for a right knee disorder.
 
3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.  She also had additional reserves service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Board remanded the Veteran's claims, including a claim for service connection for a left foot injury.  In December 2014 the RO granted the Veteran service connection for left foot metatarsalgia.  Accordingly the claim for service connection for a left foot injury is no longer in appellate status before the Board.

Following the August 2014 VA remand, the RO obtained the Veteran's updated VA treatment records and the Veteran was provided VA medical examinations.  In September 2014 the RO sent the Veteran a letter requesting that she submit information regarding any treatment for her claimed conditions and sent the Veteran authorization forms to fill out regarding any such treatment.  The Veteran did not respond.  Consequently, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's current middle/lower back pain disorder is unrelated to service.

2.  The Veteran's current bilateral knee disorder was caused by service.  


CONCLUSIONS OF LAW

1.  A middle/lower back pain disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for chronic right knee tendonitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for chronic left knee tendonitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In November 2008, the RO sent a letter to the Veteran which advised her of the VCAA, including the types of evidence and/or information necessary to substantiate her claims and the relative duties upon herself and VA in developing her claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised her of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter satisfies VA's duty to notify.

The record reflects that the Veteran's service treatment records (STRs), private medical records and VA medical records have been obtained.  The Veteran has provided testimony in support of her claim.  The Veteran has been provided a VA medical examination and VA medical opinions have been obtained.  In September 2014 VA sent the Veteran a letter requesting that she provide the names, addresses, and dates of treatment of all medical providers from whom she had received treatment for her orthopedic disorders since September 2009.  The Veteran did not respond to this letter.  The Veteran has been accorded ample opportunity to present evidence and argument in support of her claims.  Therefore, the duty to assist has been satisfied.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge discussed the issues on appeal and explained what must be shown for service connection to be granted.  He sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  He elicited from the Veteran testimony that she had back and knee problems during service that had persisted ever since.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In short, the Board finds that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case the Veteran has not been shown to have had arthritis of either the spine or of either knee within a year of discharge from service and thus the regulations regarding presumptive service connection for a chronic disease is not applicable to her claims.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

III.  Back Claim

The Veteran submitted her service connection claims in October 2008.  At her December 2013 hearing she reported that she first hurt her back during service while doing an obstacle course.  She stated that afterwards she lay on the floor and couldn't move.  She also reported having to jump with her ruck sack on at an air assault course.  She testified that it felt like her back was compacting.  

The Veteran's STRs are silent to any complaints regarding the middle/lower back.

A July 2006 VA treatment record notes that the Veteran complained of numbness on the left abdominal side and left mid back for four or five days.  She denied any weakness, back pain or injury.  In October 2009 the Veteran reported that sudden onset of back pain approximately one week prior.  She reported that she was training for a half marathon.  She was noted to have a prior medical history of low back pain.  

In a December 2013 letter the Veteran's chiropractor noted that the Veteran reported that she developed pain in the lower back while serving in Iraq.  She asserted that carrying 80 pound flak vests for a year, working the crank on a turret, and other job duties created strain and stress on her lower back.  The examiner noted that the Veteran had musculoskeletal dysfunction, joint sprains, and muscle strains.  The Board finds that this letter is of little probative value regarding the Veteran's claim for service connection for a back disability as the chiropractor provided no opinion regarding whether the Veteran has a current back disability that is related to service.  

In a January 2014 letter the Veteran described her job as a gunner in the Army.  She noted that in addition to lifting heavy weapons and ammunition, she gunned a truck with an open and look turret.  This meant the turret would move freely and she had to bear down with her body and use her core muscles to keep control of the turret.  She asserted that this caused her back problems.  

The Veteran's massage therapist wrote that the Veteran complained of back pain.  The Veteran reported that such had been a continual burden ever since the initial pain began during her deployment in the military.  The Board finds that this letter is of little probative value as the massage therapist was merely repeating a history as provided by the Veteran and not providing an opinion regarding whether the Veteran has a current back disability that is related to service.  

In January 2014 the Veteran's physical therapist wrote that having carried and delivered four babies, being a gunner in the military, and the lifting requirements for that job, may have contributed to not only the Veteran's prolapse issues but also to the low back and sacral pain she has.  The Board finds that the physical therapist statement is of little probative value as the it does not provide a definitive opinion.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).

On VA thoracolumbar spine examination in October 2014, the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbosacral spine.  The Veteran reported that she did not have any specific back injuries while on active duty.  She stated that she was a gunner and she operated a manual gun turret.  She stated that there was significant jarring of her back in that capacity.  She reported a few occasions during active duty when she would develop back pain and was given ibuprofen or Flexeril by the field medic.  She stated that she first noticed her back pain in about 2007 when she would sit for long periods at college.  This was after her second child was born.  The Veteran reported a dull pain in her sacral area that occurs with sitting and standing still.  She also reported a mid to lower back sharp pain with lying down.  X-rays revealed disc space narrowing at L5-S1, but no arthritis.  The VA examiner opined that since this Veteran's back pain was not a significant or consistent problem until two years after she was discharged from the service, it was less likely than not that her lumbosacral DDD with radiculopathy is due to her military service.

The Veteran is competent to report that she has pain in the middle/lower back.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of the middle/lower back that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative October 2014 VA medical examination report that indicates that the Veteran's current back disability is unrelated to service.

The most probative evidence of record, which includes the Veteran's STRs, the post service VA medical treatment records, and the October 2014 VA medical opinion, indicate that the Veteran did not have a chronic back disability during service, and that the current chronic back disability is unrelated to service.  The Board notes that the October 2014 VA medical opinion provides a thorough review of the medical records and a thorough reasoning for the opinion that the Veteran's current back disability, degenerative disc disease of the lumbar spine, is unrelated to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  The claim for service connection for a back disability, described as middle/lower back pain, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Knee Claims

The Veteran asserts that she has a bilateral knee disability that is due to service.  At her hearing she reported that every week in service she had to do a 10-mile shuffle run, and this caused her knees to swell.  She also reported having to jump with her ruck sack and that this caused her knees to become inflamed and really uncomfortable.  The Veteran stated that she currently treated her knee pain and swelling with ibuprofen.   

The STRs include June 2002 treatment records that note that the Veteran injured her left knee when she dove to the ground and her left knee struck a rock.  The record indicates that she was put on a 14 day profile.  The remainder of the STRs are silent to any knee complaints.  

A September 2009 VA treatment record contains a list of chronic medical problems, which include pain and swelling of the knees.  The Veteran reported that she injured her knees during service.

On VA examination in October 2014 the Veteran reported that ever since 2002, while on active duty, her knees would swell after prolonged runs.  She stated that she would also get a sharp infrapatellar pain after prolonged runs.  She reported that she now has the same pain in her knees, but only with squatting.  The VA examiner diagnosed the Veteran as having patellar tendonitis.  He noted that the Veteran's patellar tendonitis had its initial onset during active duty and he opined that the Veteran's current patellar tendonitis of the bilateral knees is related to military service.  

The Board finds the Veteran's reports of knee pain and swelling during service and ever since to be credible.  The Board further notes that a VA physician examined the Veteran and opined that her current bilateral knee disability, patellar tendonitis, is related to military service.  There are no medical opinions to the contrary.  Accordingly, the Board finds that service connection for tendonitis of the knees is warranted.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for middle/lower back pain is denied.
 
Entitlement to service connection for chronic right knee tendonitis is granted.
 
Entitlement to service connection for chronic left knee tendonitis is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


